Dayton, J.
As late as 1907 Mr. Joiner transacted business for Bertha Stewart and Nellie Brewster, or one of them. He had previously appeared for them in an action involving the property in which or its proceeds the committee of this incompetent now claims an interest. Bertha Stewart and Nellie Brewster are necessary parties in an action brought by *325said committee relating to that property or its proceeds. To obtain proper service upon those parties by publication or personally some knowledge of their whereabouts was required. Mr. Joiner was applied to for this information, which he did not furnish. An order was made to take his deposition. This was followed by an order of Mr. Justice Davis, May 12, 1908, adjudging Mr. Joiner in contempt unless he answered the questions certified by the referee. This was followed by an order of Mr. Justice Guy, June 2, 1908, on Mr. Joiner’s application directing the referee to.take said deposition “ as to the addresses of the defendants Bertha Stewart and Nellie Brewster for use upon a motion to be made in this action,” etc. June 8, 1908, Mr. Joiner formally made answers to the questions as directed by Mr. Justice Davis",-but in a distinctly evasive manner, except a denial -that he knew said addresses. In view of this testimony as a whole and his failure or refusal to answer a number of pertinent questions bearing upon the information sought, his denial of the addresses is, to say the least, not impressive. He seemed to regard any knowledge on that subject as a “ privileged communication.” This attitude may be inferentially attributed to the circumstance that the -action brought by the committee sounds in rather aggravated fraud. It is also to be noted that, though represented, Mr. Joiner was not examined by his counsel. The learned referee has certified that Mr. Joiner “gave me the impression that he was constantly evading the questions which I directed him to answer and that he did not answer them as well as he could. * * * The examination was unnecessarily prolonged in my opinion by the conduct of said Joiner.” As an officer of the court Mr. Joiner should have willingly, speedily and unreservedly attempted to comply with its order. His evident failure so to do has incurred an expense which he should bear. Let an order be entered directing Mr. Joiner to pay to the committee of the estate of Louisa Malcolm Stenton the sum of $250 within five days after the service upon him of a certified copy of the order to be entered hereon.
Ordered accordingly.